PER CURIAM:
Michael Antonio Liverman appeals the district court’s order adopting the magistrate judge’s recommendation and dismissing his 42 U.S.C. § 1983 (2000) complaint under 28 U.S.C. § 1915(e)(2) (2000). We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s final order. See Liverman v. Johnson, No. 3:07-cv-00344-JRS, 2008 WL 2397544 (E.D.Va. June 12, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.